
	

113 S326 IS: After School for America's Children Act
U.S. Senate
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 326
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2013
			Mrs. Boxer (for herself,
			 Ms. Murkowski, Mrs. Murray, Mr.
			 Begich, and Mr. Manchin)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To reauthorize 21st century community learning centers,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the After School for America's
			 Children Act.
		2.Purpose;
			 definitionsSection 4201 of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7171) is
			 amended—
			(1)in subsection (a)—
				(A)in paragraph (1), by striking , such
			 as reading and mathematics;
				(B)in paragraph
			 (2)—
					(i)by
			 inserting service learning, nutrition and health education,
			 before drug and; and
					(ii)by
			 striking and recreation programs and all that follows through
			 character education programs and inserting physical
			 fitness and wellness programs, and technology education programs;
			 and
					(C)by striking
			 paragraph (3) and inserting the following:
					
						(3)offer families of
				students served by community learning centers opportunities for active and
				meaningful engagement in their children’s education, including opportunities
				for literacy and related educational
				development.
						;
				and
				(2)in subsection
			 (b)—
				(A)in paragraph
			 (1)—
					(i)by
			 striking subparagraph (A) and inserting the following:
						
							(A)assists students
				in meeting State and local academic achievement standards in core academic
				subjects by providing the students with academic and enrichment activities and
				a broad array of other activities (such as programs and activities described in
				subsection (a)(2)) during nonschool hours or periods when school is not in
				session (such as before or after school or during summer recess) that—
								(i)reinforce and
				complement the regular academic programs of the schools attended by the
				students served; and
								(ii)are targeted to
				the students’ academic needs and aligned with the instruction students receive
				during the school day; and
								;
				and
					(ii)in
			 subparagraph (B), by inserting and opportunities for active and
			 meaningful engagement in their children’s education before the period
			 at the end;
					(B)in paragraph (3),
			 by inserting Indian tribe or tribal organization (as such terms are
			 defined in section 4 of the Indian Self-Determination and Education Act (25
			 U.S.C. 450b)), after community-based
			 organization,;
				(C)by redesignating
			 paragraph (4) as paragraph (6); and
				(D)by inserting
			 after paragraph (3) the following:
					
						(4)External
				organizationThe term external organization
				means—
							(A)a nonprofit
				organization with a record of success in running or working with after school
				programs; or
							(B)in the case of a
				community where there is no such organization, a nonprofit organization in the
				community that enters into a formal agreement or partnership with an
				organization described in subparagraph (A) to receive mentoring and
				guidance.
							(5)Rigorous peer
				review processThe term rigorous peer review process
				means a process by which—
							(A)employees of a
				State educational agency who are familiar with the 21st century community
				learning center program under this part review all applications that the State
				receives for awards under this part for completeness and applicant
				eligibility;
							(B)the State
				educational agency selects peer reviewers for such applications, who
				shall—
								(i)be selected for
				their expertise in providing effective academic, enrichment, youth development,
				and related services to children; and
								(ii)not include any
				applicant, or representative of an applicant, that has submitted an application
				under such section for the current application period; and
								(C)the peer
				reviewers described in subparagraph (B) review and rate the applications to
				determine the extent to which the applications meet the requirements under
				sections 4204(b) and
				4205.
							.
				3.Allotments to
			 StatesSection 4202(c) of such
			 Act (20 U.S.C. 7172(c)) is amended—
			(1)in paragraph (1),
			 by striking 95 percent and inserting 93
			 percent;
			(2)in paragraph
			 (2)—
				(A)in subparagraph (B), by inserting
			 rigorous before peer review; and
				(B)by striking supervising the
			 and inserting the following:
					
						(C)supervising
				the
						;
				and
				(3)in paragraph
			 (3)—
				(A)in the matter
			 preceding subparagraph (A), by striking 3 percent and inserting
			 5 percent; and
				(B)by adding at the
			 end the following:
					
						(E)Ensuring that any
				eligible entity that receives an award under this part from the State aligns
				the activities provided by the after school program with State academic
				standards.
						(F)Ensuring that any
				such eligible entity identifies and partners with external organizations, if
				available, in the community.
						(G)Working with
				teachers, principals, parents, and other stakeholders to review and improve
				State policies and practices to support the implementation of effective
				programs.
						(H)Coordinating
				funds received under this program with other Federal and State funds to
				implement high-quality programs.
						(I)Providing a list
				of prescreened external organizations, as described in section
				4203(a)(11).
						.
				4.State
			 applicationSection 4203 of
			 such Act (20 U.S.C. 7173) is amended—
			(1)in subsection
			 (a)—
				(A)by striking
			 paragraph (3) and inserting the following:
					
						(3)contains an
				assurance that the State educational agency—
							(A)will make awards
				under this part to eligible entities that serve students who primarily attend
				schools that are eligible for schoolwide programs under section 1114 and the
				families of such students; and
							(B)will further give
				priority to eligible entities that propose in the application to serve students
				who are not proficient, as described in section
				4204(i)(1);
							;
				(B)in paragraph (4),
			 by inserting State and after students
			 meet;
				(C)in paragraph (6),
			 by striking and dissemination of promising practices and
			 inserting , dissemination of promising practices, and coordination of
			 professional development for staff in specific content areas as well as youth
			 development;
				(D)by redesignating
			 paragraphs (11) through (14) as paragraphs (12) through (15),
			 respectively;
				(E)by inserting
			 after paragraph (10) the following:
					
						(11)describes how
				the State will prescreen external organizations that could provide assistance
				in carrying out the activities under this part, and develop and make available
				to eligible entities a list of external organizations that successfully
				completed the prescreening process;
						;
				
				(F)in paragraph (12)
			 (as redesignated by subparagraph (D))—
					(i)by
			 striking provides an assurance and
			 inserting
						
							provides—(A)an
				assurance
							;
				
					(ii)by inserting
			 statewide after school networks (where applicable), after
			 or their designees,; and
					(iii)by striking
			 and representatives of teachers and all that follows through
			 organizations; and inserting the
			 following:
						
							representatives of teachers, local
			 educational agencies, and community-based organizations;
			 and(B)a description of
				any other representatives of teachers, parents, students, or the business
				community that the State has selected to assist in the development of the
				application, if applicable;
							;
				and
					(G)in paragraph (14)
			 (as redesignated by subparagraph (D))—
					(i)by
			 redesignating subparagraph (B) as subparagraph (C); and
					(ii)in
			 subparagraph (A), by striking ; and and inserting the
			 following:
						
							with emphasis on alignment with the
			 regular academic program of the school and the academic needs of participating
			 students, including performance indicators and measures
			 that—(i)are able to track
				student success and improvement over time, and
							(ii)include State
				assessment results and other indicators of student success and improvement,
				such as improved attendance during the school day, better classroom grades,
				regular (or consistent) program attendance, and on-time advancement to the next
				grade level;
							(B)a description of
				how data collected for the purposes of subparagraph (A) will be collected;
				and
							;
				and
					(2)by adding at the
			 end the following:
				
					(g)LimitationThe
				Secretary may not impose a priority or preference for eligibility for, or
				applications by, States or eligible entities that seek to use funds made
				available under this part to extend the regular school
				day.
					.
			5.Local
			 competitive grant programSection 4204 of such Act (20 U.S.C. 7174) is
			 amended—
			(1)in subsections
			 (b), (c), (d), (g), (h), and (i), by striking under this part
			 each place the term appears and inserting under this section;
			 and
			(2)in subsection (b)(2)—
				(A)in subparagraph
			 (A)(ii), by inserting , if applicable after
			 home;
				(B)in subparagraph (B), by inserting ,
			 as well as overall student success before the semicolon;
				(C)by striking subparagraph (C) and inserting
			 the following:
					
						(C)a demonstration
				of how the proposed program will coordinate Federal, State, and local programs
				and make the most effective use of public
				resources;
						;
				(D)by striking
			 subparagraph (D) and inserting the following:
					
						(D)an assurance that the proposed program was
				developed, and will be carried out, in—
							(i)active collaboration with the schools the
				students attend, including the sharing of relevant student data among the
				schools, all participants in the eligible entity, and any partnering entities
				described in subparagraph (H) while complying with applicable laws relating to
				privacy and confidentiality; and
							(ii)in alignment
				with State and local content and student academic achievement
				standards;
							;
				(E)in subparagraph
			 (F), by striking primarily target students who and inserting
			 target students who primarily;
				(F)by striking
			 subparagraph (J) and inserting the following:
					
						(J)a demonstration
				that the eligible entity will use best practices, including research or
				evidence-based practices, to provide educational and related activities that
				will complement and enhance the academic performance, achievement, and positive
				youth development of the students;
						;
				and
				(G)in subparagraph
			 (M)—
					(i)by
			 striking senior volunteers and inserting
			 volunteers; and
					(ii)by
			 striking qualified seniors and inserting qualified
			 persons;
					(3)in subsection
			 (e), by inserting rigorous before peer
			 review;
			(4)in subsection
			 (i)—
				(A)in paragraph
			 (1)—
					(i)by
			 striking subparagraph (A) and inserting the following:
						
							(A)proposing to
				target services to—
								(i)students who
				primarily attend schools that—
									(I)have been
				identified as in need of improvement under section 1116;
									(II)have been
				identified as in need of improvement or corrective action under paragraph (1)
				or (7) of section 1116(b); or
									(III)enroll students
				who scored below the proficient level on the State academic assessments under
				section 1111(b)(3) in reading, language arts, or mathematics, on the most
				recent such assessments for which data are available; and
									(ii)the families of
				students described in clause
				(i);
								;
					(ii)by
			 striking clause (ii) of subparagraph (B) and inserting the following:
						
							(ii)other eligible
				entity; and
							;
				and
					(iii)by adding at
			 the end the following:
						
							(C)demonstrating
				that the activities proposed in the application—
								(i)are, as of the
				date of the submission of the application, not accessible to students who would
				be served; or
								(ii)would expand
				accessibility to high-quality services that may be available in the
				community.
								;
				and
					(B)by adding at the
			 end the following:
					
						(3)LimitationA
				State educational agency may not impose a priority or preference for
				eligibility for, or applications by, eligible entities that seek to use funds
				made available under this part to extend the regular school
				day.
						;
				and
				(5)by adding at the
			 end the following:
				
					(j)Renewability of
				awardsA State educational agency may renew a grant provided
				under this section to an eligible entity, based on the eligible entity's
				performance during the original grant
				period.
					.
			6.Local
			 activitiesSection 4205 of
			 such Act (20 U.S.C. 7175) is amended—
			(1)in subsection
			 (a)—
				(A)in the matter
			 preceding paragraph (1)—
					(i)by
			 striking under this part and inserting under section
			 4204; and
					(ii)by
			 inserting and support student success after academic
			 achievement;
					(B)by redesignating
			 paragraphs (6) through (12) as paragraphs (7) through (13),
			 respectively;
				(C)by striking
			 paragraphs (1) through (5) and inserting the following:
					
						(1)academic
				enrichment learning programs, mentoring programs, remedial education
				activities, and tutoring services, that are aligned with—
							(A)State and local
				content and student academic achievement standards; and
							(B)local curricula
				that are designed to improve student academic achievement;
							(2)core academic
				subject education activities, including such activities that enable students to
				be eligible for credit recovery or attainment;
						(3)literacy
				education programs;
						(4)programs that
				support a healthy, active lifestyle, including nutritional education and
				regular, structured physical activity programs;
						(5)art and music
				education activities;
						(6)services for
				individuals with
				disabilities;
						;
				(D)by striking
			 paragraph (8) (as redesignated by subparagraph (B)) and inserting the
			 following:
					
						(8)cultural
				programs;
						;
				(E)in paragraph (11)
			 (as redesignated by subparagraph (B)), by inserting parenting
			 skills before programs;
				(F)in paragraph (12)
			 (as redesignated by subparagraph (B)), by striking and after the
			 semicolon;
				(G)in paragraph (13)
			 (as redesignated by subparagraph (B)), by striking , counseling
			 programs, and character education programs. and inserting and
			 counseling programs; and; and
				(H)by adding at the
			 end the following:
					
						(14)programs that
				build skills in science, technology, engineering, and mathematics (referred to
				in this paragraph as STEM) and that foster innovation in
				learning by supporting non-traditional STEM education teaching
				methods.
						;
				and
				(2)in subsection
			 (b)—
				(A)in the subsection
			 heading, by striking Principles of and inserting
			 Measures
			 of;
				(B)in paragraph
			 (1)—
					(i)in
			 subparagraph (B), by striking and after the semicolon;
					(ii)in
			 subparagraph (C), by striking the period and inserting a semicolon; and
					(iii)by adding at
			 the end the following:
						
							(D)ensure that
				measures of student success align with the regular academic program of the
				school and the academic needs of participating students and include performance
				indicators and measures described in section 4203(a)(14)(A); and
							(E)collect the data
				necessary for the measures of student success described in subparagraph
				(D).
							;
				and
					(C)in paragraph
			 (2)—
					(i)in
			 subparagraph (A), by inserting and overall student success
			 before the period at the end; and
					(ii)in
			 subparagraph (B)—
						(I)in clause (i), by
			 striking and after the semicolon;
						(II)in clause (ii),
			 by striking the period at the end and inserting ; and;
			 and
						(III)by adding at
			 the end the following:
							
								(iii)used by the
				State to determine whether a grant is eligible to be renewed under section
				4204(j).
								.
						7.Authorization of
			 appropriationsSection 4206 of
			 such Act (20 U.S.C. 7176) is amended to read as follows:
			
				4206.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this part such sums as may be
				necessary for fiscal year 2014 and each of the 5 succeeding fiscal
				years.
				.
		8.TransitionThe recipient of a multiyear grant award
			 under part B of title IV of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 7171 et seq.), as such Act was in effect on the day before the date
			 of enactment of this Act, shall continue to receive funds in accordance with
			 the terms and conditions of such award.
		
